200 U.S. 450 (1906)
TRAVELERS INSURANCE COMPANY
v.
PREWITT, INSURANCE COMMISSIONER OF KENTUCKY.
No. 184.
Supreme Court of United States.
Argued January 16, 1906.
Decided February 19, 1906.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
Mr. John G. Johnson and Mr. Edmund F. Trabue, with whom Mr. John D. Doolan, Mr. Attilla Cox, Jr., and Mr. William Bro Smith were on the brief, for plaintiff in error.
Mr. J.H. Hazelrigg, with whom Mr. N.B. Hays, Attorney General of the State of Kentucky, and Mr. H.R. Prewitt were on the brief, for defendant in error.
MR. JUSTICE PECKHAM:
This case involves the same principle as that decided in the foregoing case, and, for the reasons stated in the opinion above, the writ of error to the Court of Appeals of the State of Kentucky is
Dismissed.